     Case 4:19-cv-00795-O Document 11 Filed 04/30/20                 Page 1 of 6 PageID 185



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

CURTIS ALAN WOODY,                             §
          Petitioner,                          §
                                               §
v.                                             §       Civil Action No. 4:19-CV-795-O
                                               §
ERIC D. WILSON, Warden,                        §
FMC-Fort Worth,                                §
            Respondent.                        §


                                  OPINION AND ORDER

        Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 filed

by Petitioner, Curtis Alan Woody, a federal prisoner confined at FMC-Fort Worth, against Eric D.

Wilson, warden of FMC-Fort Worth, Respondent. After considering the pleadings and relief sought

by Petitioner, the Court has concluded that the petition should be denied.

I. BACKGROUND

        Petitioner is confined pursuant to his 2012 conviction in the Southern District of Florida for

distribution of child pornography. See J., United States v. Woody, PACER, U.S. Party/Case Index,

Criminal Docket for # 0:11-cr-60248-WJZ-1, ECF No. 36. By way of this petition, Petitioner seeks

immediate placement in a residential reentry center (RRC) “that will accommodate [him] or “a place

of [his] choosing.” Pet. 7, ECF No. 1.

        To establish the factual background of the case, the government provided the declaration of

Briana Harris providing:

               1. I am currently employed as a Correctional Treatment Specialist (“Case
        Manager”) at the Federal Medical Center in Fort Worth, Texas (“FMC Fort Worth”),
        Federal Bureau of Prisons. I have been employed in this position since October 2013.
        I am part of the Unit Team at FMC Fort Worth to which federal inmate Curtis Alan
        Woody (“Petitioner”), register number 97406-004, is assigned. As Petitioner’s Case
Case 4:19-cv-00795-O Document 11 Filed 04/30/20                 Page 2 of 6 PageID 186



   Manager, I was involved with the processing of his Residential Re-entry Center
   (“RRC”) referral and am familiar with the relevant facts. Petitioner is serving a 126
   month sentence with 25 years of supervised release time for Distribution of Child
   Pornography. His current projected good conduct time release date is September 3,
   2020.

            2. RRCs are commonly known as halfway houses. RRCs are residential
   facilities operated by independent contractors under contract to the BOP. RRCs
   provide housing, programs, job placement, and counseling for federal inmates who
   are nearing release from their federal terms of imprisonment. RRCs were formerly
   known as Connmmity Corrections Centers (CCCs).

          3. Before the Second Chance Act was implemented, the BOP relied
   exclusively on Program Statement (PS) 7310.04, Community Corrections Center
   (CCC) Utilization and Transfer Procedures (December 16, 1998) to make RRC
   placement decisions.

           4. The Second Chance Act increased the maximum allowable RRC placement
   time to up to 12 months. After the Second Chance Act was implemented, the BOP
   issued a series of guidance memos instructing staff how to make RRC placement
   decisions which comply with the Second Chance Act. Petitioner’s Unit Team
   received copies of these guidance memos and used them in making my RRC
   placement decisions.

          5. When making RRC placement decisions, the BOP has continued to rely on
   PS 7310.04 as modified by the guidance memos. Based on these guidance memos,
   the Unit Team ordinarily makes RRC placement decisions 17-19 months before an
   inmate’s projected release date, although there is sufficient time to make these
   decisions inside of this time frame.

            6. Based on these guidance memos, the Unit Team now considers inmates for
   RRC placements based upon the factors contained in 18 U.S.C. §3621(b), including:
   (1) the resources of the facility contemplated; (2) the nature and circumstances of the
   offense; (3) the history and characteristics of the prisoner; (4) any statement by the
   court that imposed the sentence; and (5) any pertinent policy statement issued by the
   Sentencing Commission pursuant to section 994(a)(2) of title 28. The Unit Team also
   assesses the inmate’s need for services, public safety and the necessity of the Bureau
   to manage its inmate population responsibly.

          7. In order for an inmate to be considered for transfer to an RRC, the inmate’s
   Unit Team prepares an RRC referral packet. The RRC referral packet includes any
   relevant medical and psychological information, classification materials, and a
   recommended RRC placement date. The RRC referral packet is then routed to the


                                             2
Case 4:19-cv-00795-O Document 11 Filed 04/30/20                 Page 3 of 6 PageID 187



   Case Management Coordinator (CMC) and the Warden for approval.

           8. After the Warden approves the RRC referral packet, staff ordinarily
   forward it to the appropriate Residential Reentry Manager (RRM) who administers
   the BOP’s contracts for the RRCs located near the inmate’s release destination. The
   RRM is a BOP employee who is the liaison between the BOP and the individual
   RRCs. The RRM determines whether a particular RRC is willing to accept a
   particular inmate and whether that RRC has sufficient bed space to house that inmate
   for the time period requested, or whether an alternative RRC placement may be
   required.

            9. In Petitioner’s case, the FMC Forth Worth Unit Team reviewed Petitioner
   for RRC placement based on the factors utilized by the BOP pursuant to 18 U.S.C.
   §362l(b). Petitioner’s sex offense was reviewed by the BOP’s Adam Walsh sex
   offender panel and he was cleared for RRC placement. The unit team and Warden
   recommended a 180 day RRC placement for Petitioner to the Southern District of
   Florida, his sentencing district in which Petitioner’s release destination Fort
   Lauderdale, Florida, is located. Petitioner did not have an outside residence in that
   district but was planning to establish a release plan with the U.S. Probation Office
   in that district during his RRC stay.

           10. However, the CCM’s office was unable to locate any RRC within the S.D.
   Florida which would accept Petitioner. Per Florida state statute 794.065, RRCs
   within the state cannot accept sex offenders based on their location. Petitioner’s RRC
   request was submitted to all three RRCs within the district but denied by all three.

           11. Thus his RRC denial was not based on the BOP’s review of the five
   factors 18 U.S.C. §3621(b). FMC Fort Worth did in fact review him under all of
   these factors and recommend RRC placement in the S. D. Florida. However, none
   of the Florida RRCs would accept him due to his sex offender status and Florida state
   law.

           12. After Petitioner’s FMC Fort Worth Unit Team received notification of his
   denial of RRC placement in Florida, I looked for other RRC options for Petitioner.
   I inquired about a possible relocation and alternative placement in the Southern
   District of Indiana, where Petitioner would stay in an RRC and then reside with his
   mother’s boyfriend in the S.D. Indiana. A release relocation requires the approval of
   the U.S. Probation Office of the proposed alternative district of release, the S.D.
   Indiana.

          13. However, the BOP’s relocation request for Petitioner was denied by the
   S.D. Indiana’s U.S. Probation Officer, which found the mother’s boyfriend was not
   a blood relative and resided in a one bedroom apartment. The Probation Office


                                             3
   Case 4:19-cv-00795-O Document 11 Filed 04/30/20                   Page 4 of 6 PageID 188



       believed the proposed release plan did not provide an acceptable support system and
       was not justified by any family ties.

              14. Accordingly, at this time Petitioner is not approved to go to an RRC
       because the Florida RRCs will not accept sex offenders, and his current projected
       good conduct time release date is September 3, 2020.

              15. A review of BOP records reveals Petitioner has exhausted his
       administrative remedies concerning his request for placement in a Residential
       Reentry Center (RRC) in accordance with the Second Chance Act. Petitioner’s
       Bureau of Prisons Administrative Remedy history shows he filed Remedy Series
       972677 at each of the three administrative levels and was denied at each level.

Resp’t’s App. 3-7, ECF No. 10 (citations omitted).1

       Petitioner raises the following claims, verbatim:

       (1)        The BOP violated 18 U.S.C. § 3621(b) through its passive assent and
                  submission to Florida denying my RRC placement based solely on my current
                  conviction;

       (2)        The BOP is ignoring the mandates of U.S.C. § 3624(c) by not affording a
                  reasonable opportunity to adjust to and prepare for reentry back into the
                  community; and

       (3)        The BOP violated the Administrative Procedures Act (“APA”), 5 U.S.C. §
                  706(2)(A)(B)(C), by giving RRC placement to similarly convicted inmates
                  while denying me placement specifically because of my current offense.

Pet. 5-6, ECF No. 1.

II. DISCUSSION

       Federal habeas-corpus relief is available only where the petitioner demonstrates that he is in

custody in violation of his constitutional or other federal rights. 28 U.S.C. § 2241(c).

Notwithstanding a prisoner’s eligibility for pre-release RRC placement, it is well settled that there

is no constitutionally protected right of a convicted person to early release under 18 U.S.C. § 3624(c)



       1
           The pagination in the ECF header is used.

                                                       4
   Case 4:19-cv-00795-O Document 11 Filed 04/30/20                  Page 5 of 6 PageID 189



or to be confined in any particular place. See Rublee v. Fleming, 160 F.3d 213, 214 (5th Cir. 1998);

Zerby v. Keffer, No. 4:10-CV-197, 2010 WL 3835235, at *2, Y (N.D. Tex. 2010), R. & R. adopted,

2010 WL 3835148 (N.D. Tex. 2010). In addition, “nothing in the Second Chance Act or § 3621(b)

entitles [Petitioner] or any other prisoner to a guaranteed placement” in a RRC. See Creager v.

Chapman, No. 4:09-CV-0713-A, 2010 WL 1062610, at *3 (N.D. Tex. 2010). See also Olim v.

Wakinekona, 461 U.S. 238, 245 (1983) (providing an inmate has no “justifiable expectation that he

will be incarcerated in any particular prison within a State” or “that he will be incarcerated in any

particular State”). In this case, the BOP attempted to find possible RRC placement for Petitioner, in

adherence with the requirements of the applicable statutes, regulations, and policies, and nothing in

the record indicates that the BOP acted in an arbitrary or capricious manner in exercising its

discretion.

       Petitioner’s claim under the APA is also meritless. The APA provides that courts may not

review agency action when “(1) statutes preclude judicial review; or (2) agency action is committed

to agency discretion by law.” 5 U.S.C. § 701(a). Pursuant to 18 U.S.C. § 3625, the APA is

inapplicable “to the making of any determination, decision, or order under this subchapter,” which

includes prisoner placements under §§ 3621(b) and 3624(c). Therefore, the BOP’s decisions

regarding RRC placement are expressly insulated from judicial review under the APA. See Cook v.

Wiley, 208 F.3d 1314, 1319 (11th Cir. 2000); .

       Lastly, to the extent Petitioner attempts to assert an equal-protection claim, he fails to show

that he was intentionally treated differently from other similarly situated prisoners and that, if

different standards or policies were applied, that there was no rational basis for the difference in

treatment. See Unruh v. Moore, 326 Fed. App’x 770, 2009 WL 1310981, at *1 (5th Cir. 2009);


                                                 5
  Case 4:19-cv-00795-O Document 11 Filed 04/30/20                Page 6 of 6 PageID 190



Purviance v. Maye, No. A-10-CV-793-LY, 2011 WL 2173611, at *4 (W.D. Tex. June 2, 2011).

III. CONCLUSION

      For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 is DENIED.

      SO ORDERED on this 30th day of April, 2020.


                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




                                               6
